UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-03904 Value Line Tax ExemptFund,Inc. (Exact name of registrant as specified in charter) 7 Times Square,21st Floor,New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1827 Date of fiscal year end: February 28 Date of reporting period: May 31,2011 Item 1: Schedule of Investments A copy of Schedule of Investments for the period ended 5/31/11 is included with this Form. The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) May 31, 2011 Principal Amount Rating (unaudited) Value LONG-TERM MUNICIPAL SECURITIES(97.2%) ALASKA (1.1%) $ North Slope Boro Alaska, General Obligation Unlimited, Ser. A, 5.00%, 6/30/17 Aa3 $ ARIZONA (3.2%) Arizona State Transportation Board Highway Revenue, Revenue Bonds, Ser. B, 5.00%, 7/1/31 Aaa Mesa Utility Systems, Revenue Bonds, 4.88%, 7/1/32 Aa2 ARKANSAS (1.7%) Arkansas State Development Financing Authority, Economic Development Revenue Bonds, Ser. B, ADFA Guaranteed: 4.25%, 3/1/15 A * 4.30%, 3/1/16 A * Arkansas State Water, Waste Disposal and Pollution, General Obligation Unlimited, Extraordinary Redemption Provision, Ser. A, 4.00%, 7/1/26 Aa1 CALIFORNIA (6.1%) Bay Area Toll Authority, California Toll Bridge Revenue, Revenue Bonds, Ser. F, 5.00%, 4/1/31 Aa3 Berkeley California, Measure FF - Neighborhood Project, General Obligation Unlimited, 4.00%, 9/1/27 Aa2 California State Department of Water Resources Power Supply Revenue, Revenue Bonds, Ser. L, 5.00%, 5/1/15 Aa3 Dry Creek California Joint Elementary School District, General Obligation Unlimited, Capital Appreciation Election 2008, FSA Insured, 0.00%, 8/1/30 (1) Aa3 Inglewood Unified School District, School Facilities Financing Authority, Revenue Bonds, FSA Insured, 5.25%, 10/15/21 Aa3 Los Angeles Unified School District, General Obligation Unlimited, Ser. A-1, NATL-RE Insured, 4.50%, 1/1/28 Aa2 Los Angeles Unified School District, General Obligation Unlimited, Ser. B, 4.00%, 7/1/18 Aa2 Santa Clara County California Financing Authority Lease Revenue, Multiple Facilities Projects, Revenue Bonds, Ser. K, AMBAC Insured, 5.00%, 5/15/25 (2) Aa2 COLORADO (2.2%) Arapahoe County Colorado School District Number 006 Littleton, General Obligation Unlimited, 5.00%, 12/1/16 Aa2 Larimer County Colorado School District No. R-1 Poudre, General Obligation Unlimited, 5.75%, 12/15/21 ** CONNECTICUT (1.5%) Connecticut State, General Obligation Unlimited, Ser. B: 5.00%, 4/15/13 Aa2 5.00%, 12/1/18 Aa2 1 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value DELAWARE (0.3%) $ University of Delaware Revenue, Revenue Bonds, Ser. B, 4.00%, 11/1/19 AA+ * $ FLORIDA (6.7%) Broward County Florida Half-Cent Sales Tax Revenue, Main Courthouse Project, Revenue Bonds, Ser. A, 5.00%, 10/1/16 Aa2 Cape Coral Florida Utility Improvement Assessment, Southwest 4 Area, MBIA Insured, 4.50%, 7/1/18 A2 Florida State Department of Transportation Infrastructure Bank Revenue, Revenue Bonds, Ser. A, 5.00%, 7/1/14 Aa2 Hillsborough County School Board Certificates of Participation, Master Lease Program, MBIA Insured, 5.00%, 7/1/22 Aa2 Miami-Dade County Florida Aviation Revenue, Refunding Bonds, Miami International Airport, MBIA-RE FGIC Insured, 5.75%, 10/1/17 A2 Miami-Dade County Florida Double Barreled Aviation, General Obligation Unlimited, 5.00%, 7/1/27 Aa2 Orlando Florida Capital Improvement Special Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/15 Aa2 Polk County Florida Public Facilities, Revenue Bonds, MBIA Insured, 5.00%, 12/1/21 A1 Tampa Bay Water, Florida Utility System Revenue, Revenue Bonds, Ser. B, NATL-RE FGIC, 5.00%, 10/1/31 Aa2 GEORGIA (1.4%) Georgia State, General Obligation Unlimited, Ser. D, 5.00%, 7/1/12 Aaa Municipal Electric Authority of Georgia, Combined Cycle Project, Revenue Bonds, Ser. A, 5.00%, 11/1/24 A1 ILLINOIS (5.0%) Chicago Illinois Transit Authority, Federal Transit Administration Section 5309, Revenue Bonds, Ser. A, 5.00%, 6/1/22 Aa3 Illinois Finance Authority Revenue, Refunding Bonds, Shedd Aquarium Society, AMBAC Insured, 5.25%, 7/1/23 (2) A1 Northern Illinois Municipal Power Agency, Power Project Revenue, Refunding Bonds, Prairie State Project, Ser. A, MBIA Insured, 5.00%, 1/1/20 A2 INDIANA (6.7%) Brownsburg Indiana 1999 School Building Corporation, Revenue Refunding Bonds, First Mortgage, Ser. B, FSA State Aid Withholding Insured, 5.00%, 7/15/24 AA+ * Columbus Indiana Renovation School Building Corporation First Mortgage, Revenue Bonds, MBIA Insured, 5.00%, 7/15/21 Baa1 Franklin Township Indiana School Building Corporation, Marion County First Mortgage, Revenue Bonds, MBIA Insured: 5.00%, 7/15/22 Baa1 5.00%, 7/15/23 Baa1 St Joseph County Indiana Educational Facilities Revenue, University of Notre Dame Du Lac Project, Revenue Bonds, 5.00%, 3/1/36 Aaa 2 The Value Line Tax Exempt Fund, Inc. May 31, 2011 Principal Amount Rating (unaudited) Value KANSAS (0.7%) $ Johnson County Kansas Unified School District No. 512 Shawnee Mission, General Obligation Unlimited, Ser. A, 4.50%, 10/1/27 Aaa $ KENTUCKY (0.7%) Kentucky State Turnpike Authority Economic Development Road Revenue, Revenue Bonds, Revitalization Projects - Ser. A, 5.00%, 7/1/19 Aa2 MARYLAND (4.5%) Howard County Maryland Consolidated Public Improvement, General Obligation Unlimited, Ser. A, 4.00%, 2/15/23 Aaa Maryland State, Refunding Bonds, General Obligation Unlimited, Ser. B, 5.00%, 3/1/19 Aaa MASSACHUSETTS (2.5%) Massachusetts Health & Educational Facilities Authority Revenue, Revenue Bonds, Harvard University, Ser. A, 5.00%, 12/15/30 Aaa Massachusetts Health & Educational Facilities Authority Revenue, Revenue Bonds, Tufts University, Ser. M, 5.50%, 2/15/27 Aa2 Massachusetts State, General Obligation Limited, AMBAC Insured, Ser. C, 5.00%, 8/1/37 (2) Aa1 Massachusetts State, General Obligation Unlimited, Ser. B, 5.00%, 11/1/16 Aa1 University of Massachusetts Building Authority Project Revenue, Revenue Bonds,Sr. Ser. 1, 5.00%, 11/1/15 Aa2 MICHIGAN (3.2%) Detroit Michigan Sewage Disposal Revenue Bonds, Refunding, Senior Lien, Ser. A, AGC-ICC MBIA Insured, 5.25%, 7/1/22 Aa3 Grand Rapids Michigan Water Supply, Revenue Bonds, 5.00%, 1/1/17 Aa1 3 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value MINNESOTA (0.5%) $ Osseo Independent School District No. 279, General Obligation Unlimited, Refunding & School Building, Ser. A, AGM Insured, 5.00%, 2/1/15 Aa2 $ MISSISSIPPI (2.7%) Mississippi Hospital Equipment & Facilities Authority, Revenue Bonds, Forest County General Hospital, 5.25%, 1/1/28 A2 MISSOURI (1.3%) Bi-State Development Agency Missouri Illinois Metropolitan District Mass Transaction Sales Tax, Revenue Bonds, Remk-Metrolink Cross Country Project, FSA Insured, 5.00%, 10/1/21 Aa3 NEVADA (2.5%) Clark County Nevada Airport Revenue, Refunding Bonds, Jet Aviation Fuel Tax, Ser. C, AMBAC Insured, 5.38%, 7/1/16 (2) A1 NEW JERSEY (1.0%) New Jersey Building Authority State Building Revenue, Revenue Bonds, Ser. A, 5.00%, 6/15/17 A1 New Jersey State Transportation Trust Fund Authority, Revenue Bonds, Transn Sys - Ser. B, 5.25%, 12/15/12 Aa3 NEW YORK (3.0%) New York New York, General Obligation Unlimited, Subser. F-1, 5.00%, 9/1/16 Aa2 New York State Local Government Assistance Corp., Revenue Bonds, Refunding & Senior Lien - Ser. A, 5.00%, 4/1/19 Aa2 New York State Local Government Assistance Corp., Revenue Bonds, Refunding & Sub Lien - Ser. B, 5.00%, 4/1/14 Aa2e New York State, General Obligation Unlimited, Ser. A, 3.00%, 3/1/16 Aa2 Westchester County New York, General Obligation Unlimited, Ser. B, 3.00%, 6/1/21 Aaa NEW YORK CITY (2.6%) Municipal Water Finance Authority, Water and Sewer System Revenue, Revenue Bonds, Ser. DD, 4.75%, 6/15/36 Aa2 New York City Health & Hospital Corp. Revenue, Revenue Bonds, Health Systems - Ser. A, 5.00%, 2/15/16 Aa3 New York City Transitional Finance Authority Building Aid Revenue, Revenue Bonds, Ser. S-1, 5.00%, 1/15/14 Aa3 New York City, General Obligation Unlimited, Fiscal 2010, Ser. F, 5.00%, 8/1/16 Aa2 New York City, General Obligation Unlimited, Ser. B, AGM Insured, 5.25%, 8/1/13 Aa2 Trust for Cultural Resources Revenue, Refunding Bonds, Museum of Modern Art - 1A, 5.00%, 4/1/28 Aa2 4 The Value Line Tax Exempt Fund, Inc. May 31, 2011 Principal Amount Rating (unaudited) Value NORTH CAROLINA (0.1%) $ North Carolina Medical Care Commission Hospital Revenue, Revenue Bonds, Moses Cone Health System, 5.00%, 10/1/14 AA * $ NORTH DAKOTA (0.9%) Grand Forks North Dakota Health Care Systems Revenue Bonds, MBIA Insured, 5.63%, 8/15/27 Baa1 OHIO (1.8%) Cleveland Ohio Airport System Revenue, Refunding Bonds, Ser. C, AssuredGTY Insured, 5.00%, 1/1/22 Aa3 Ohio State Water Development Authority Revenue, Revenue Bonds, Water Pollution Control Loan-C, 5.00%, 12/1/18 Aaa OREGON (1.7%) Oregon State Department of Administrative Services Lottery Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/29 Aa2 State of Oregon, General Obligation Unlimited, Ser. D, 4.00%, 8/1/25 Aa1 PENNSYLVANIA (2.4%) Centennial School District Bucks County, General Obligation Limited, Ser. A, 5.00%, 12/15/34 Aa2 Delaware Valley Pennsylvania Regional Finance Authority Local Government Revenue, Revenue Bonds, Extraordinary Redemption Provision, AMBAC Insured, 5.50%, 8/1/18 (2) A2 Pennsylvania State University, Revenue Bonds, Ser. B, 5.25%, 8/15/22 Aa1 RHODE ISLAND (0.8%) Rhode Island State & Providence Plantations, General Obligation Unlimited, Construction Capital Development Loan - Ser. C, 5.00%, 11/15/16 Aa2 SOUTH CAROLINA (0.2%) North Charleston South Carolina, General Obligation Unlimited, 4.00%, 6/1/12 Aa2 TEXAS (21.8%) Arlington Texas, Special Tax, 5.00%, 8/15/28 A1 Dallas Texas Civic Center, Revenue Bonds, Refunding & Improvement, Assured GTY Insured, 5.00%, 8/15/17 Aa3 Fort Worth Texas, General Obligation Limited, Certificates Obligation-Parking: 5.25%, 3/1/26 Aa1 5.25%, 3/1/28 Aa1 Harris County Texas, Revenue Bonds, Senior Lien-Toll Road, Ser. A: 5.00%, 8/15/27 Aa3 5.00%, 8/15/32 Aa3 Hays Texas Consolidated Independent School District, General Obligation Unlimited, 4.50%, 8/15/32 AAA * Laredo Texas Independent School District Public Facility Corp., Lease Revenue Bonds, AMBAC Insured: Ser. A, 5.00%, 8/1/16 (2) A * Ser. B, 5.00%, 8/1/21 (2) A * Ser. C, 5.00%, 8/1/15 (2) A * 5 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value $ Leander Texas Independent School District, General Obligation Unlimited, Capital Appreciation, Refunding & School Building, PSF-GTD Insured, 0.00%, 8/15/41 (1) AAA * $ Southmost Junior College District Texas, General Obligation Unlimited, MBIA-IL-RE Insured, 5.00%, 2/15/25 Baa1 Upper Trinity Regional Water District, Revenue Refunding Bond, AMBAC Insured, 5.25%, 8/1/21 (2) A3 Ysleta Texas Independent School District, General Obligation Unlimited, 5.00%, 8/15/30 AAA * UTAH (0.2%) Utah State, General Obligation Unlimited, Ser. A, 4.00%, 7/1/16 Aaa VERMONT (0.3%) Vermont Municipal Bond Bank, Revenue Bonds, Ser. 1, 5.00%, 12/1/29 Aa2 VIRGINIA (1.6%) Tobacco Settlement Financing Corporation, Revenue Bonds, Asset-Backed, 5.25%, 6/1/19 Aaa Virginia State Public School Authority, School Educational Technology NTS-X, Revenue Bonds, 5.00%, 4/15/13 Aa1 Virginia State Resources Authority Infrastructure Revenue, Revenue Bonds, Virginia Pooled Financing Program - Ser. C, 5.00%, 11/1/18 Aaa WASHINGTON (1.5%) City of Seattle Washington, Limited Tax Improvement Bonds, General Obligation Limited, 4.25%, 3/1/28 Aa1 Energy Northwest Washington Electric Revenue, Project 3, Revenue Bonds, Ser. A, 5.00%, 7/1/17 Aaa King County Washington School District No. 405 Bellevue, General Obligation Unlimited, 5.00%, 12/1/19 Aa1 WEST VIRGINIA (0.7%) State of West Virginia, General Obligation Unlimited, 4.00%, 6/1/22 Aa1 WISCONSIN (2.1%) Wisconsin State Clean Water Revenue, Revenue Bonds, Ser. 4, 5.00%, 6/1/17 Aa1 Wisconsin State, General Obligation Unlimited: Ser. C, 4.50%, 5/1/20 Aa2 Ser. C, 5.00%, 5/1/14 Aa2 TOTAL LONG-TERM MUNICIPAL SECURITIES(97.2%)
